                       1 MATTHEW C. CLARK, SBN 218784
                         TANYA D. ALSHEIKH, SBN 315769
                       2 CHAIN | COHN | STILES
                         1731 Chester Avenue
                       3 Bakersfield, CA 93301

                       4 E-Mail: mclark@chainlaw.com
                         E-Mail: talsheikh@chainlaw.com
                       5 Telephone: (661) 323-4000
                         Facsimile: (661) 324-1352
                       6
                         RAYMA CHURCH, SBN 154897
                       7
                         RYAN D. LIBKE, SBN 193742
                       8 EMERSON – CHURCH
                         802 W. Pinedale Avenue, Suite 104
                       9 Fresno, CA 93711-5777
                         E-Mail: rchurch@lawemerson.com
                      10 E-Mail: rlibke@lawemerson.com
                         Telephone: (559) 432-7641
                      11
                         Facsimile: (559) 432-7639
                      12

                      13                              UNITED STATES DISTRICT COURT

                      14                            EASTERN DISTRICT OF CALIFORNIA
                      15
                           TERRY PHILBRICK,                                 CASE NO. 1:18-CV-01562-AWI-JLT
                      16
                                                Plaintiff,                  STIPULATION TO CONTINUE
                      17                                                    SCHEDULING CONFERENCE; ORDER
                                  v.                                        THEREON
                      18
                                                                            (Doc. 9)
                         BEST TIME RV, L.P.; JONAS DEUTSCH;
                      19 and DOES 1 to 50, inclusive

                      20                        Defendants.
                      21
                                  WHEREAS, this matter is scheduled for a Scheduling Conference on April 1, 2019.
                      22
                                  WHEREAS, Defendant BEST TIME RV, L.P. was served with the Summons and
                      23
                           Complaint on December 17, 2018. Defendant, BEST TIME RV, L.P. filed its Answer to the
                      24
                           Complaint on January 7, 2019.
                      25
                                  WHEREAS, Defendant JONAS DEUTSCH is a resident of Germany. At the time on the
                      26
                           incident giving rise to this case, JONAS DEUTSCH was traveling through California, in a vehicle
                      27
                           rented from BEST TIME RV, L.P. The Summons, Complaint and accompanying documents have
                      28
CHAIN | COHN | STILES                                               -1-
  1731 CHESTER AVENUE
 BAKERSFIELD, CA 93301                 STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER THEREON
     (661) 323-4000
                         1 been professionally translated into German and sent to an international process server for service.

                         2 The service request was submitted to Germany authorities in accordance with the Hague Act.

                         3 Plaintiff’s counsel has been informed that service of process is conducted by a court bailiff in

                         4 Germany, in accordance with German civil procedure. Plaintiff’s counsel has been informed by

                         5 the international process server that this process normally takes two to three months. To date,

                         6 service of process has not been effectuated.

                         7          Plaintiff’s counsel has been diligent in communicating with the international process

                         8 server. According to the process server, it can be reasonably anticipated that service will be

                         9 effectuated by the end of March, 2019.

                      10            Despite Plaintiff’s counsel’s best efforts, this matter is not at issue.

                      11            Plaintiff’s counsel and counsel for BEST TIME RV, L.P., have communicated regarding

                      12 this service issue. Both counsel agree that a Scheduling Conference would be ineffective without

                      13 an appearance by defendant, JONAS DEUTSCH. It was agreed between counsel that Scheduling

                      14 Conference currently set for April 1, 2019 should be continued for approximately 75 days,

                      15 allowing time to effectuate service, and time for a responsive pleading from defendant, JONAS

                      16 DEUTSCH.

                      17 ///

                      18 ///
                      19 ///

                      20 ///

                      21 ///

                      22 ///

                      23 ///

                      24 ///

                      25 ///

                      26 ///
                      27 ///

                      28
CHAIN | COHN | STILES                                                 -2-
  1731 CHESTER AVENUE
 BAKERSFIELD, CA 93301                   STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER THEREON
     (661) 323-4000
                         1         THEREFORE, IT IS HEREBY STIPULATED by and between the parties, through their

                         2 respective counsel of record, that the Scheduling Conference scheduled for April 1, 2019, may be

                         3 continued for seventy-five (75) days.

                         4 DATED: February 26, 2019                             CHAIN | COHN | STILES

                         5

                         6                                                            /s/ Matthew C. Clark
                                                                                BY: ______________________________
                         7                                                          MATTHEW C. CLARK
                                                                                    Attorney for Plaintiff
                         8

                         9 DATED: February 26, 2019                              EMERSON – CHURCH
                      10
                                                                                       /s/ Rayma Church
                      11
                                                                                BY: ______________________________
                      12                                                            RAYMA CHURCH
                                                                                    Attorney for Defendant, BEST TIME
                      13                                                            RV
                      14

                      15                                                ORDER
                      16           Based upon the fact that a defendant has not yet been served and upon the stipulation of the
                      17 parties, the scheduling conference is CONTINUED to July 1, 2019 at 9:00 a.m.

                      18
                             IT IS SO ORDERED.
                      19

                      20        Dated:    February 26, 2019                         /s/ Jennifer L. Thurston
                                                                             UNITED STATES MAGISTRATE JUDGE
                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
CHAIN | COHN | STILES                                                 -3-
  1731 CHESTER AVENUE
 BAKERSFIELD, CA 93301                   STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER THEREON
     (661) 323-4000
                      1

                      2

                      3

                      4

                      5

                      6

                      7

                      8

                      9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
CHAIN | COHN | STILES
  1731 CHESTER AVENUE
 BAKERSFIELD, CA 93301
     (661) 323-4000
